

116 HJ 78 IH: Expressing support for freedom of conscience.
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 78IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Banks submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONExpressing support for freedom of conscience.
	
 Whereas the settlement of the 13 colonies was driven in part by those seeking refuge from government-sponsored religious persecution;
 Whereas the Framers of the Constitution of the United States recognized the centrality of freedom of conscience to the establishment of the United States, enshrining in the First Amendment to the Constitution of the United States that Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances;
 Whereas churches, synagogues, mosques, and other religious organizations have played a central and invaluable role in life in the United States; and
 Whereas Congress has recognized the importance of religious institutions by enacting a variety of legal protections for those institutions, including exemption from income taxes: Now, therefore, be it
	
 That— (1)the protections of freedom of conscience enshrined in the First Amendment to the Constitution of the United States remain central to the experiment of the United States in republican self-government under the Constitution of the United States;
 (2)government should not be in the business of dictating what correct religious beliefs are; and (3)any effort by the government to condition the receipt of the protections of the Constitution of the United States and the laws of the United States, including an exemption from taxation, on the public policy positions of an organization is an affront to the spirit and letter of the First Amendment to the Constitution of the United States.
			